Exhibit 10(i) EXCLUSIVE LICENSE AGREEMENT BETWEEN AVALON OIL & GAS, INC. AND OILTEK, INC. AGREEMENT dated as of the 17th day of August, 2007 (this “Agreement”), by and between Avalon Oil & Gas, Inc. a Nevada corporation (the “Licensor”) with an address at 7808 Creekridge Circle, Suite 105, Minneapolis, MN 55439, and Oiltek, Inc., a Delaware corporation (the “Licensee”) with an address at 7808 Creekridge Circle, Suite 105, Minneapolis, MN 55439. WHEREAS, the Licensor has acquired licenses (copies of which were filed with the Securities and Exchange Commission as attachments to Avalon’s reports on Form 8-K filed December 15, 2006 and May 4, 2007) to make, use, offer for sale, and sell products utilizing the claims contained in each of the Patents (as hereinafter defined in Paragraph “D” of Article “2” of this Agreement) in the Territory (as hereinafter defined in Paragraph “H” of Article “2” of this Agreement), and to sublicense any of those rights.Those licenses were acquired through the following transactions: (A) On
